Eish, C. J.
The accused on trial under an indictment for murder was found guilty, with recommendation to life imprisonment. He moved for a new trial on the usual general grounds that the verdict was contrary to the evidence and without evidence to support it. An amendment to the motion was to the effect that the court failed — there being no request — to instruct the jury as to the law of homicide by misfortune or accident. The verdict was supported by the evidence, and it appears from the record that the court did instruct the jury in the language of section 40 of the Penal Code, viz.: “ A person shall not be found guilty of any crime or misdemeanor committed by misfortune or accident, and where it satis*631faetorily appears that there was no evil design, or intention, or culpable neglect.” The court did not err in refusing a new trial.
No. 2052.
October 12, 1920.
Indictment for murder. Before Judge Kent. Laurens superior court. April 17, 1920.
17. G. Davis, for plaintiff in error.
R. A. Denny, attorney-general, D. L. Stephens, solicitor-general, and Graham Wright, contra.

Judgment affirmed,.


All the Justices concur.